DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coupling element in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification describes “the coupling element” as chafe and loop arrangement as set forth on page 13 of the original filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zivi U.S. Patent No. (3,156,430).
With respect to claim 1, Zivi discloses a controlled tension unit (traction unit, Fig. 1-3) for an orthotic brace (NOTE: This language is intended use and does not carry patentable weight - the traction unit of Zivi is capable of being operated as recited because such a unit and its mechanism can be applied to a brace in order to apply tension to a part of the body ([col.1], ln 33-37), Fig. 1 - frame member A can be mounted to a first portion of a brace and hook 58 can be fastened to a second portion of a brace to create tension therebetween), the controlled tension unit comprising:
a housing (frame member A, Fig. 1-3; col 2, In 18-22);
one or more constant-force spring (spring 50, Fig. 1; provides a constant force over its working range, col 4, In 2-23; see also col 1, In 48-62; see also Claim 1) mounted to the housing 
a connector cable (cable 45. Fig. 1-3; col 2, In 62-66) having a first end connected to an end of the one or more constant-force spring (cable 45 is connected to an end of spring 50 by its anchoring to spring drum 30, which is anchored to an end of the spring 50, col 2, In 56 to col-3, In 2) and a second end extending out of the housing (cable 45 extends out of the frame member A through aperture 46, col 2, In 62-66; Fig. 1-3).
With respect to claim claim 2, Zivi discloses the controlled tension unit of claim 1, the housing has a length selected to accommodate the one or more constant-force spring with a desired total working range (see Fig. 1 - housing is sized to provide a total working range comprising zone 51, over which constant force is applied; col 4, In 2-13) and has a defined length selected to establish a full rated load of the one or more constant-force spring (col 4, In 2-23 - spring 50 reaches full load or stress and is constant at this force over the defined length of zone 51 of the housing; Fig. 1).
With respect to claim 3, Zivi discloses the controlled tension unit of claim 1 the length of the housing is sufficient to accommodate a working range of between about 100% and 500% of an inner diameter of the constant-force spring (see Fig. 1 - length of working range comprising zone 51 is approximately equal to the diameter of drum 25 holding the spring 50, and frame member A is large enough to accommodate an even larger working range).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zivi as applied to claim 1 above, and further in view of Rauch U.S. Publication No. (2006/0079821 A1).
With respect to claim 4, Zivi substantially discloses the invention as claimed except each of the one or more constant-force spring is mounted to the housing about a bearing. 
Rauch however, teaches an orthotic device or a spinal orthosis comprising a spring (260), a housing (210) to which the spring (260) is mounted about bearing (270, fig.2) and [0035]-[0036].
In view of the teachings of Rauch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controlled tension unit for an orthotic brace of Zivi by incorporating or mounting the one or more 
With respect to claim 5, the combination of Zivi/Rauch substantially discloses the invention as claimed.  Zivi further disclose each of the one or more constant-force spring is mounted within a cavity (within channel shaped frame member). 


Claims 12-15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Glancy U.S. Patent No. (4,202,327) in view of Zivi U.S. Patent No. (3,156,430).
With respect to claim 12, Glancy substantially discloses an orthotic brace (orthotic device 10 having a first shell 12 and a second shell 14, Fig. 1-2; col 3, In 56-61; for treating scoliosis, col 1, In 6-11; col 6, In 58 to col 7, In 5) comprising:
a controlled tension unit (elastic strapping 83 for placing force upon the body, Fig. 5-6; col 5, In 62-66; col 6, In 67 to col 7, In 5) coupled to a first portion of the orthotic brace (coupled to first shell 12 by velcro fastener 117 and rivets 113, col 6, In 27-36), and
a coupling element coupled to a second portion of the orthotic brace (first stud 101 upon the second shell 14 of the orthotic device 10, Fig. 6; for coupling the elastic strapping 83 to the second shell 14, col 6, In 14-19), the second portion being separated from the first portion by a gap (see Fig. 1-2 and 4 - a gap exists between the first shell 12 and the second shell 14; see also Fig. 5-6);
wherein the controlled tension unit is configured to maintain a preselected tension between the first portion and the second portion of the orthotic brace (elastic strap 83 generates a predetermined force, ([Col 3], lines 3-15); see also Abstract).

Glancy does, however, disclose the controlled tension unit comprising a connector strap (elastic strapping 83, Fig. 5-6) and the coupling element being configured to couple with the second end of the connector strap (Fig. 6; col 6, In 14-19). It further teaches that a spring mechanism could be used in place of the connector strap (col 5, In 62 to col 6, In 3). Lastly, the controlled tension unit is secured by rivets (rivets 113 secure velcro fastener 117 which holds the elastic strapping 83, Fig. 5; col 6, In 27-36) and the device must be adjusted in order to provide the proper level of tension (adjustably fastened by attachment of velcro fastener 117, col 6, In 30-36 - thus providing a predetermined tension, ([Col. 3], lines 3-15) and (fig.6).
Zivi however, teaches in analogous art an adjustable tension force unit (Fig. 1-3) for tensioning or counterbalancing components, including orthopedic applications ([Col. 1], lines 33-43), the adjustable tension force unit comprising one or more constant-force spring (spring 50, Fig. 1; provides a constant force over its working range, ([Col. 4], lines 2-23); ([Col 1], lines 48-62) mounted to a housing (housing comprises frame members A and B, and spring 50 is mounted to drum 25 upon the frame member A and coiled thereon, Fig. 1-2; col 2, In 67-70; see also col 2, In 28-37), and a connector cable (cable 45. Fig. 1 -3; col 2, In 62-66) having a first end connected to an end of the one or more constant-force spring (cable 45 is connected to an end of spring 50 by its anchoring to spring drum 30, which is anchored to an end of the spring 
In view of the teachings of Zivi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthotic brace of Glancy by replacing the elastic strapping and velcro fastener with the adjustable tension force unit of Zivi upon the first shell 12, in order to allow application of a predetermined tension by coupling the first ring 70 of adjustable tension force unit to the first stud 101 of the second shell 14. As modified, the coupling element is configured to couple with the second end of the connector cable (see Fig. 7 of Zivi - the first stud 101 would be attached, as modified, to first ring 70 and thus be coupled to the second end of the cable 45 within the frame portion B; hook 58 upon the second end of cable 45 is also capable of coupling directly to the stud). Such a configuration is advantageous because it ensures a predetermined force regardless of the length of extension required and does not suffer fatigue as elastic does, thus allowing prolonged use and use with different sized patients. Therefore, it would be obvious to one of ordinary skill in the art to modify the orthotic brace of Glancy to utilize the adjustable tension force unit of Zivi for applying a predetermined tension between the shells.

With respect to claim 14, Glancy in view of Zivi discloses the orthotic brace of claim 13, wherein the controlled tension unit comprises a fastener on a surface of the housing (first ring 70, Fig. 1 of Zivi), the fastener being configured to couple to a complementary fastener on the first portion of the orthotic brace (NOTE: This language is intended use and does not carry patentable weight - the orthotic brace of Glancy in view of Zivi is capable of operating as recited - see Fig. 1 of Zivi and Fig. 5 of Glancy - the first ring 70 is capable of being coupled to the second stud 100 of the first shell 12,i.e.when it is not in use upon first stud 101 for applying tension).
With respect to claim 15, Glancy in view of Zivi discloses the orthotic brace of any one of claims 13-14, and Zivi teaches wherein the housing has a length selected to accommodate the one or more constant-force spring with a desired total working range (Fig.1 -housing is sized to provide a total working range comprising zone 51, over which constant force is applied; col 4, In 2-13) and has a defined length selected to establish a full rated load of the one or more constant-force spring (col 4, In 2-23 -spring 50 reaches full load or stress and is constant at this force over the defined length of zone 51 of the housing; Fig. 1).
With respect to claim 28, Glancy substantially discloses a method for maintaining a preselected tension between a first portion and a second portion of an orthotic brace (elastic strap 
connecting a controlled tension unit to the first portion of the orthotic brace (elastic strapping 83 for placing force upon the body is coupled to first shell 14 by stud 101, Fig. 5-6; col 6, In 10-19; col 5, In 62-66; col 6, In 67 to col 7, In 5).
Glancy substantially discloses the invention as claimed except the controlled tension unit comprising: one or more constant-force spring; and a connector cable having a first end connected to an end of the one or more constant-force spring and a second end extending therefrom; and connecting a coupling element to the second portion of the orthotic brace; and coupling the coupling element with the second end of the connector cable.
Glancy does, however, demonstrate various coupling elements upon the second portion of orthotic brace (second stud 100 and velcro fastener 117 upon second shell 12, Fig. 5-6).  Glancy further discloses that a spring mechanism could be used in place of the connector strap (col 5, In 62 to col 6, In 3).  Furthermore, the controlled tension unit is secured by rivets (rivets 113 secure velcro fastener 117 which holds the elastic strapping 83, Fig. 5; col 6, In 27-36) and the device must be adjusted in order to provide the proper level of tension (adjustably fastened by attachment of velcro fastener 117, col 6, In 30-36 - thus providing a predetermined tension, col 3, In 3-15 and Fig. 6).
Zivi however, teaches in analogous art an adjustable tension force unit (Fig. 1-3) for tensioning or counterbalancing components, including orthopedic applications (col 1, In 33-43), the adjustable tension force unit comprising one or more constant-force spring (spring 50, Fig. 1; 
In view of the teachings of Zivi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthotic brace of Glancy by replacing the elastic strapping and velcro fastener with the adjustable tension force unit of Zivi upon the second shell 12, in order to allow application of a predetermined tension by coupling the first ring 70 of adjustable tension force unit to the first stud 101 of the first shell 14. As modified, the coupling element is upon the second shell 12 and is configured to couple with the second end of the connector cable (see Fig. 8 of Zivi - hook 58 of cable 45 attaches to fastening aperture 73; col 3, In 41-47 of Zivi). Such a configuration is advantageous because it ensures a predetermined force regardless of the length of extension required and does not suffer fatigue as .
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glancy/Zivi as applied to claim 13 above, and further in view of Rauch U.S. Publication No. (2006/0079821 A1).
With respect to claim 17, the combination of Glancy/Zivi substantially discloses the invention as claimed except each of the one or more constant-force spring is mounted to the housing about a bearing. 
Rauch however, teaches an orthotic device or a spinal orthosis comprising a spring (260), a housing (210) to which the spring (260) is mounted about bearing (270, fig.2) and [0035]-[0036].
In view of the teachings of Rauch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controlled tension unit for an orthotic brace of Glancy/Zivi by incorporating or mounting the one or more constant-force spring mounted to the housing about a bearing that provides a bias on the spring.
With respect to claim 21, the combination of Glancy/Zivi/Rauch substantially discloses the invention as claimed.  Zivi further disclose each of the one or more constant-force spring is mounted within a cavity (within channel shaped frame member). 

Allowable Subject Matter
Claims 6-11, 16, 18-20, 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Zivi and Glancy fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 6-11, 16, 18-20, 22-27 which recite features not taught or suggested by the prior art drawn to Zivi and Glancy.
Both Zivi or Glancy fail to disclose or fairly suggest the claimed subject matter as set forth in dependent claims 6-11, 16, 18-20, 22-27, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 6-11, 16, 18-20, 22-27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786